DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Continuation Application filed on March 21, 2022, in which claims 1-3 have been presented for examination.
Status of Claims
3.	Claims 1-3 are pending, of which claims 1 and 3 are rejected under 35 U.S.C. 103.  Claim 2 is also rejected under 35 U.S.C. 112(b).  Claims 1 and 3 are also subject to a Double Patenting rejection.
Priority
4.	Examiner has acknowledged Applicant’s claim for the benefit of prior-filed U.S. Non-Provisional Patent Application Serial Nos. 16/540,976, filed August 14, 2019, and 16/376,934, filed April 5, 2019.
5.	Examiner has further acknowledged Applicant’s claim of priority from U.S. Provisional Patent Application Serial No. 62/660,118 , filed April 19, 2018.
6.	This application discloses and claims only subject matter disclosed in prior application no 16/667,808, filed October 29, 2019, and names the inventor or at least one joint inventor named in the prior application.  Accordingly, this application may constitute a continuation or division.  Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Specification
7.	The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner.  For example, at a very minimum, the following items are not understood: Consensus by Conference Proof of Stake 3850 and Integrity is the Currency 3608.  While paragraph [0208] appears to explain this relationship, nevertheless, Examiner is at a loss as to how to actually interpret each of these terms when claimed, much less apply a proper comparison of the prior art.	Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.	Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.
Claim Objections
8.	Claim 3 is objected to because of the following informalities:  Claim 3 violates the requirement of 37 C.F.R. 1.75(i), which states that where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  See MPEP 608.01(i) and MPEP 608.01(m).
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):	(b)  CONCLUSION.—The specification shall conclude with one or more claims 	particularly pointing out and distinctly claiming the subject matter which the 	inventor or a joint inventor regards as the invention.
10.	Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
	As to independent claim 2, lines 5-6 recite, “utilizes a third processor which yields an attendees and an attendee system for each of the attendees”.  This limitation is vague and indefinite, as it is unclear as to whether the language is intended to convey that the recited third processor “yields an attendee system for each of a plurality of attendees,” or alternatively, that the processor includes a component that yields an “attendees feature” as well as “an attendee system for each of a plurality of attendees”.  Either way, the recitation of “yields an attendees” is poorly written, not understood and renders the limitation vague and indefinite.
	Furthermore, independent claim 2, lines 7-9 recite, “utilizes a fourth processor which creates a communications network using a distributed minimum spanning tree algorithm for the user system and the coordinator system and the attendee system for each of the attendees”.  There is insufficient antecedent basis for this limitation in the claim, as it is not readily understood as to which “coordinator system” is being referenced on line 8 of independent claim 2.  While independent claim 2 is itself directed to a “system,” and even though line 5 of independent claim 2 introduces an “attendee system,” nevertheless it is unclear as to whether the recited “coordinator system” is intended to refer to the “attendee system” of line 5 of independent claim 2, the claimed “system” of independent claim 2 itself, or alternatively, to some other, not yet claimed “coordinator system”.	Moreover, it is not readily understood as to which “user system” is being referenced on line 8 of independent claim 2.  While a “user record” is being recited on line 3 of independent claim 2, and though an “attendee system” is recited on line 5 of independent claim 2, and independent claim 2 is itself directed to a “system,” nevertheless, it is unclear as to whether the recited “user system” of independent claim 2, line 8, refers to the recited system itself (i.e., whether independent claim 2 is actually intended to be directed to a “user system”), whether the recited “user system” of independent claim 2, line 8, actually refers to the recited “attendee system” of line 5 of independent claim 2, whether the recited “user system” of independent claim 2, line 8, actually refers to the recited “user record” of line 3 of independent claim 2, or some other, not yet claimed “system”.	There is lack of antecedent basis and/or inconsistent terminology and thus the metes and bounds of the claim cannot be understood as written.
	In addition, it would appear that claim 2 is incomplete, as the final line (line 28) of claim 2 is missing a period and rather ends with a semicolon, thus appearing to omit subject matter essential for completeness of the claim.
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (United States Patent Application Publication No. US 2019/0163887 A1), hereinafter “Frederick” in view of Reddy et al. (United States Patent Application Publication No. US 2019/0303541 A1), hereinafter “Reddy”.
	Regarding claim 1, Frederick discloses a system comprising:	a processor (full node computing devices 210 including one or more processors 211) (Frederick, FIG. 2, paragraphs [0074]-[0075]) which generates one or more system categories (wherein FIG. 4 further illustrates a computing environment 400 including several platforms functioning as one of full node computing devices 210A-210F. In particular, data authentication and event execution computing platform 410, first social media service computing platform 450, and second social media service computing platform 460 may all function as full node computing devices 210 in computing environment 400. Consensus data may be categorized as social media data from social media service computing platforms 450, 460, user property records data from property records computing platform 470, user medical records data from medical records computing platform 480, and user data from other sources. For example, Frederick teaches that the blockchain for any given user may further include user transaction data from merchant databases and other financial records databases, estate management data from estate management databases, inheritance data from inheritance records, and other sources) (Frederick, FIGS. 2 and 4, paragraph [0091]).  Frederick does not explicitly disclose wherein the processor further:	utilizes a training set of data which contains instances with known features and an assigned one system category of the one or more system categories;	utilizes a telemetry system for system composition profile, performance metric and workload composition data to derive features; and	generates, using a classifier algorithm, the one or more system categories.	In an analogous art, however, Reddy discloses wherein a processor utilizes a training set of data which contains instances with known features and an assigned one system category of one or more system categories (wherein Reddy discloses adjustable parameters of a machine learning model trained on labeled historical examples of trustworthy and untrustworthy software assets, e.g., by iteratively adjusting model parameters to reduce an amount of error between predictions of the model and labeled trustworthiness determinations on a training set) (Reddy, paragraph [0127]);	utilizes a telemetry system for system composition profile, performance metric and workload composition data to derive features (wherein constituent software assets may be associated with indexes (updated in the preceding process) that list other software assets that invoke functionality of the constituent software asset. Or in some cases, entities may register to receive updates for each software asset in the constituency graph upon registering for a software asset that serves as an entry point to the graph) (Reddy, paragraph [0205]); and	generates, using a classifier algorithm, the one or more system categories (wherein the resulting index, or other reverse manifests (e.g., either mapping entities to software assets, or software assets to other software assets in an opposite direction of invocation)) (Reddy, paragraph [0205]).	Frederick and Reddy are analogous art because they deal with subject matter from the same problem solving area, namely, using blockchains and distributed ledgers to establish digital trust and provenance.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Frederick and Reddy before him or her, to modify the decentralized P2P system of Frederick to include the additional limitations of wherein the processor further:	utilizes a training set of data which contains instances with known features and an assigned one system category of the one or more system categories;	utilizes a telemetry system for system composition profile, performance metric and workload composition data to derive features; and	generates, using a classifier algorithm, the one or more system categories, as disclosed in Reddy, with reasonable expectation that this would result in a system having the added benefit of implementing trust policies from the training sets, thereby providing additional trust and ensuring that the data was sound and reliable (See Reddy, paragraphs [0127]-[0128]).  This method of improving the distributed ledger system of Frederick was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Reddy.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Frederick with Reddy to obtain the invention as specified in claim 1.
15.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick in view of Reddy in view of Wilson, JR. et al. (United States Patent Application Publication No. US 2016/0292680 A1), hereinafter “Wilson”.
	Regarding claim 3, Frederick discloses a system comprising,	a processor which generates a chronicle blockchain (computing devices form a decentralized P2P system and may operate with each other to manage a blockchain, which may be a data structure used to store information related to the decentralized P2P system, and more particularly, a chronological linkage of data elements (e.g., blocks) which store data records relating to the decentralized computing system. Such a computing device may describe a computing device in the decentralized system which operates to create and maintain a decentralized network, execute requested network functions, and maintain inter-nodal agreement as to the state of the blockchain. At least impliedly, such a device will include a processor, the complete replica or copy of the blockchain stored in memory, as well as executable instructions for the execution of hash functions, consensus algorithms, digital signature information, network protocols, and network commands) (Frederick, paragraphs [0033] and [0038]), wherein the processor further:	utilizes a single chronicle record for each block (again, the blockchain is a chronological linkage of data elements (e.g., blocks) which stores data records relating to the decentralized computing system. Put otherwise, the blockchain is a concatenation of sequentially dependent data elements (e.g., data blocks) acting as a data ledger that stores records relating to the decentralized computing system) (Frederick, paragraphs [0033] and [0037]);	implements a blockchain wherein each chronicle record is chained chronologically (again, a chronological linkage of data elements (e.g., blocks) which store data records relating to the decentralized computing system. The blocks may be added in a time-based, chronological manner to the blockchain through performance of network-specific protocols) (Frederick, paragraphs [0033] and [0036]).  Frederick does not explicitly disclose wherein the processor further:	contains a chronicle header which comprises an id, a version, a timestamp, a previous chronicle root hash, a chronicle nonce, a chronicle root hash, a chronicle graph hash, and a chronicle header graph root hash;	limits the blockchain to a 24-hour period; and	implements a blockchain wherein each chronicle record state change is chained as a directional acyclic graph.	In an analogous art, however, Reddy discloses a chronicle header which comprises an id, a version, a timestamp, a previous chronicle root hash, a chronicle nonce, a chronicle root hash, a chronicle graph hash, and a chronicle header graph root hash (wherein Reddy discloses that a directed acyclic graph of cryptographic hash pointers 104 is formed by a chain of cryptographic hash pointers between nodes that include as node content a root node of an appended tree data structure or cryptographic hash value based on node content of a root node, in some cases further including a unique identifier of the tree in the chain and a timestamp, for instance in a block header of a block in a blockchain. In addition, Reddy teaches that various trust records may be published to the directed acyclic graph of cryptographic hash pointers 104. In some embodiments, these trust records may include one or more trust assertions pertaining to a software asset, and in others, the trust records may be indexed by software asset, such as by a unique software asset identifier, like a cryptographic hash of the content of a software asset, or a name of a software asset that persists across versions and a version identifier) (Reddy, paragraphs [0104]-[0105]); and	implements a blockchain wherein each chronicle record state change is chained as a directional acyclic graph (again, the directed acyclic graphs of cryptographic hash pointers) (Reddy, paragraphs [0094] and [0104]).	Frederick and Reddy are analogous art because they deal with subject matter from the same problem solving area, namely, using blockchains and distributed ledgers to establish digital trust and provenance.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Frederick and Reddy before him or her, to modify the decentralized P2P system of Frederick to include the additional limitations of contains a chronicle header which comprises an id, a version, a timestamp, a previous chronicle root hash, a chronicle nonce, a chronicle root hash, a chronicle graph hash, and a chronicle header graph root hash; and	implements a blockchain wherein each chronicle record state change is chained as a directional acyclic graph, as disclosed in Reddy, with reasonable expectation that this would result in a system having the added benefit of implementing trust policies from the training sets, thereby providing additional trust and ensuring that the data was sound and reliable (See Reddy, paragraphs [0127]-[0128]).  This method of improving the distributed ledger system of Frederick was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Reddy.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Frederick with Reddy to obtain the invention as specified in claim 3.  Frederick-Reddy does not explicitly disclose limiting the blockchain to a 24-hour period.	In an analogous art, however, Wilson discloses limiting a blockchain to a 24-hour period (wherein after an appropriate number of confirmations in a blockchain a seller multi-signature application will contain an active balance of digital assets for a predetermined time frame (for example, 24 hours) that can be used to settle contra-transactions) (Wilson, paragraph [0098]).	Frederick-Reddy and Wilson are analogous art because they deal with subject matter from the same problem solving area, namely, using blockchains and distributed ledgers to establish digital trust and provenance.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Frederick-Reddy and Wilson before him or her, to modify the decentralized P2P system of Frederick-Reddy to include the additional limitation of limiting the blockchain to a 24-hour period, as disclosed in Wilson, with reasonable expectation that this would result in a system having the added benefit of added security by limiting the conferencing parties to a designated timeframe by which to settle disputes and contra-transactions (See Wilson, paragraph [0098]).  This method of improving the distributed ledger system of Frederick-Reddy was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Wilson.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Frederick-Reddy with Wilson to obtain the invention as specified in claim 3.
Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,283,857 B2, hereinafter “857”.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant Application are anticipated by claims 1-26 of 610.
	Regarding claim 1 of the instant Application, claim 1 recites, “A system comprising,	processor which generates one or more system categories, wherein the processor further:	utilizes a training set of data which contains instances with known features and an assigned one system category of the one or more system categories;	utilizes a telemetry system for system composition profile, performance metric and workload composition data to derive features; and	generates, using a classifier algorithm, the one or more system categories”.
	Claim 1 of 857 recites “A distributed consensus by conference communications network architecture comprising:	a CPU coupled to a memory, the memory including instructions for:	a social media system communicatively connected to a distributed communications network;	social media apps communicatively connected to the distributed communications network;	platform systems communicatively connected to the distributed communications network;	a distributed architecture comprised by a user integrated with the social media system, the social media app and the platform systems over the distributed communications network, wherein the user owns the social media system and one or more of the social media apps;	a distributed social media network comprised of a plurality of users utilizing their own social media system and their one or more social media apps in a distributed architecture;	systems modules comprised of high-level cross-cutting programming and configuration utilized to manage services of the social media system;	the social media system comprised of one or more or all of the systems modules depending on user type and requirements;	a consensus by conference required for publishing on a platform;	the consensus by conference utilized to generate a protected consensus within a protected network where every user, social media system and social media app in a distributed social media network is known, authenticated and authorized;	the consensus by conference comprised of conference consensus categories, conference consensus preconditions, and conference consensus settings;	conference consensus machine learning based on a training set of data containing instances whose features and assigned category membership is known;	conference consensus features derived from system composition profiles and their resulting performance metrics from telemetry data managed by the telemetry system;	conference consensus classifier classification algorithm that maps a new instance’s system profile data to a category;	the conference consensus categories comprised of the conference consensus machine learning, the conference consensus features, and the conference consensus classifier algorithm;	the consensus by conference machine learning utilizing the consensus by conference features and the consensus by conference classifier placing the social media system for each publisher in the distributed social media network into a publisher consensus system category classification;	the consensus by conference machine learning dynamically placing the social media system for each publisher in the distributed social media network into a new publisher consensus system category classification when the social media system changes system footprint and/or produces more or less publishable content;	the publisher consensus system category classification resulting in a population of publisher social media systems in the distributed social media network having similar performance capabilities and workload capacities;	distribution system modules comprised of a consensus event grid module connected to and managing a consensus event grid;	the consensus event grid configured to utilize the publisher consensus system category classification;	the consensus event grid configured to utilize a platform system category conference topics and a publisher consensus system category conference event subscription;	the consensus event grid configured to utilize a platform system category attendee topics and a publisher consensus system category attendee event subscription;	the conference consensus preconditions comprised of the platform system category conference topics, the platform system category attendee topics, the publisher consensus system category classification, the publisher consensus system category conference event subscription, and the publisher consensus system category attendee event subscription;	the consensus event grid configured to enable the social media system to communicate the triggering of a consensus request on the distributed social media network;	the social media system configured to utilize thread pools to handle multiple consensus requests; the publisher consensus system category classification utilized to enable the platform to create a multitude of consensus networks based on classification allowing the platform to scale and process consensus requests in parallel;	the conference consensus settings comprised of a category conference attendee count, a category conference session count, and a category conference attendees per session count;	the consensus by conference for each publisher consensus system category classification utilizing the category conference attendee count, the category conference session count, and the category conference attendees per session count to enable degrees of parallelism;	the publisher consensus system category classification utilized to dynamically generate the conference consensus settings;	the conference consensus settings utilized by the consensus by conference categories to fine tune scalability;	a generate conference coordinator module functionality utilized by a publisher to designate another publisher in the same publisher consensus system category classification as a conference coordinator to set up and coordinate a consensus by conference to generate a consensus result;	the generate conference coordinator module comprised of functionality to link a coordinator invitation queue to a coordinator reservation service configured to listen for and accept a coordinator RSVP at a coordinator RSVP address;	the generate conference coordinator module further comprised of functionality to determine a coordinator invitation event source, select a category coordinator topic, and publish a coordinator invitation to the consensus event grid;	the generate conference coordinator module further comprised of functionality to subscribe to the category coordinator event subscription for the publisher consensus system category classification, receive events for the category coordinator topic, and submit the coordinator RSVP;	the generate conference coordinator module further comprised of a coordinator request retry setting, wherein the setting is utilized to determine the number of retry attempts to generate the conference coordinator for the consensus by conference;	the generate conference coordinator module further comprised of a coordinator request transitory fault policy, wherein the policy is utilized to mitigate technical exceptions encountered during the generation of the conference coordinator for the consensus by conference;	a generate conference attendees module comprised of functionality utilized by the conference coordinator to gather publishers in the same publisher consensus system category classification as conference attendees in a consensus by conference to generate a consensus result;	the generate conference attendees module further comprised of functionality to utilize the category conference attendee count to determine the number of the conference attendees to gather for the consensus by conference;	the generate conference attendees module further comprised of functionality to link a attendee invitation queue to a coordinator reservation service configured to listen for and accept one or more attendee RSVP at an attendee RSVP address;	the generate conference attendees module further comprised of functionality to determine a attendee invitation event source, select a category attendee topic, and publish a attendee invitation to the consensus event grid;	the generate conference attendees module further comprised of functionality to subscribe to the category attendee event subscription for the publisher consensus system category classification, receive events for the category attendee topic, and submit the attendee RSVP;	the generate conference attendees module further comprised of an attendee request retry setting, wherein the setting is utilized to determine the number of retry attempts to generate the conference attendees for the consensus by conference;	the generate conference attendees module further comprised of an attendee request transitory fault policy, wherein the policy is utilized to mitigate technical exceptions encountered during the generation of the conference attendees for the consensus by conference”.
	Clearly from the plain text, each and every limitation of independent claim 1 of the instant Application is within claim 1 of 857 and therefore claim 1 of the instant Application is anticipated by claim 1 of 857.  Therefore, Claim 1 is unpatentable under Non-statutory Anticipatory-type Double Patenting.
18.	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,271,991 B2, hereinafter “991” in view of Frederick in view of Reddy in view of Wilson.
	Regarding claim 3 of the instant Application, claim 3 recites, “A system comprising,	a processor which generates a chronicle blockchain, wherein the processor further:	contains a chronicle header which comprises an id, a version, a timestamp, a previous chronicle root hash, a chronicle nonce, a chronicle root hash, a chronicle graph hash, and a chronicle header graph root hash;	utilizes a single chronicle record for each block;	limits the blockchain to a 24-hour period;	implements a blockchain wherein each chronicle record is chained chronologically; and	implements a blockchain wherein each chronicle record state change is chained as a directional acyclic graph”.
	Claim 1 of 991 recites “A generate consensus by conference architecture comprising:	a CPU coupled to a memory, the memory including instructions for:	a consensus by conference utilized to generate protected consensus within a protected network where every user, social media system and social media app on a distributed social media network is known, authenticated and authorized;	a record header comprised of an Id, a version, a timestamp, a previous record hash, a record nonce, a record hash, a record header graph, and a record signature;	a base graph comprised of a base graph schema, a base graph schema version, a base graph hash, a base graph signature, a base graph estimated work, and a base graph actual work, and a graph collection comprised of one or more nodes and one or more edges;	a hash algorithms comprised of a merkle tree, an object graph hash algorithm and a graph schema hash algorithm;	a chronical record comprised of the record header, a source graph, a contracts graph, a content graph, a workflow graph, an index graph, a state graph, an audit graph, a directory graph, a conference graph, and an other graph;	the source graph, the contracts graph, the content graph, the workflow graph, the index graph, the state graph, the audit graph, the directory graph, the conference graph, and the other graph inherit the properties and the graph collection of the base graph;	the chronical record utilizes the hash algorithms to determine hashes;	the hash algorithms being utilized to determine hashes for the previous record hash and the record hash;	the hash algorithms being utilized to determine hashes for the base graph hash in the source graph, the contracts graph, the content graph, the workflow graph, the index graph, the state graph, the audit graph, the directory graph, the conference graph and the other graph;	the merkle tree being utilized for the previous record hash and the record hash;	the merkle tree data includes hashes from the base graph hash in the source graph, the contracts graph, the content graph, the workflow graph, the index graph, the state graph, the audit graph, the directory graph, the conference graph and the other graph is used in combination with the record header data to determine the merkle root;	the object graph hash algorithm or the graph schema hash algorithm being utilized to determine hashes for the base graph hash in the source graph, the contracts graph, the content graph, the workflow graph, the index graph, the state graph, the audit graph, the directory graph, the conference graph and the other graph;	a conference node comprised of a conference Id and a conference timestamp;	a coordinator node comprised of a coordinator Id and a coordinator address;	an attendees node comprised of an attendee Id and an attendee address;	a results edge comprised of a result timestamp, a result hash and a result signature;	a conference graph collection comprised of one or more nodes of the conference node, the coordinator node, the attendees node, and one or more edges of the results edge;	the conference graph descends from the base graph and is comprised of a conference graph schema, a conference graph schema version, a conference graph hash, a conference graph signature, and the conference graph collection;	the conference graph being utilized for storing all the consensus by conference information including a conference coordinator, one or more of a conference attendee and a conference result;	a content node comprised of an Id, a timestamp, a distribution release timestamp, a public release timestamp, an audit release timestamp, and an archive release timestamp;	a license node comprised of content license data;	a copyright node comprised of content copyright data;	a subject headings node comprised of content subject headings data;	a subdivisions node comprised of content subdivisions data;	a classification node comprised of content classification data;	a catalog node comprised of content catalog data;	a content graph collection comprised of one or more of nodes of the license node, the copyright node, the subject node, the subdivisions node, the classifications node, and the catalog node;	the content graph descends from the base graph and is comprised of a content for a chronicle record including one or more individuals, one or more entities or other data associated with the content;	the content graph is further comprised of the content graph collection;	the content graph being utilized for content storage and search;	the content graph timestamps being utilized for content workflows;	a core modules comprised of an exception handling core module, an extensions core module, a cryptography core module, an identity core module, a logging core module, a merkle tree core module, a telemetry core module, a utilities core module, a validation core module, a consensus core module, and a signing core module;	the core modules being utilized to provide exception handling, cryptography, identity, logging, telemetry, validation, consensus, and signing cross-cutting functionality;	an estimated work calculation module;	a create chronicle record module comprising a generate record nonce module, a save record nonce module, a calculate graph hashes module, a save graph hashes module, a calculate estimated work module, a save estimated work module;	the core modules connected to the create chronicle record module;	the estimated work calculation module connected to the create chronicle record module;	a clone chronicle record module comprising a copy chronicle record module, a save chronicle record clone module, a confirm clone hashes module, a calculate estimated work module, a save estimated work module the core modules connected to the clone chronicle record module;	the estimated work calculation module connected to the clone chronicle record module;	a consensus by conference algorithm;	a chronicle workflow system module comprised of the create chronicle record module, the clone chronicle record module, the consensus by conference algorithm, and connected to the estimated work calculation module and the core modules;	a generate conference coordinator module connected to the consensus by conference algorithm;	a generate conference attendees module connected to the consensus by conference algorithm;	a publisher on the distributed social media network;	a new chronicle record created as an instance of the chronicle record;	the publisher submitting the new chronicle record triggering the chronicle workflow system module to start the consensus by conference;	the consensus by conference processed utilizing the consensus by conference algorithm;	the conference graph utilized to store all the consensus by conference information including the consensus by conference result in the new chronicle record”.
	Clearly from the plain text, the limitations not recited in 991 are “a processor which generates a chronicle blockchain, wherein the processor further: utilizes a single chronicle record for each block; limits the blockchain to a 24-hour period; implements a blockchain wherein each chronicle record is chained chronologically; and implements a blockchain wherein each chronicle record state change is chained as a directional acyclic graph”.	However as indicated above, Frederick discloses a processor which generates a chronicle blockchain (computing devices form a decentralized P2P system and may operate with each other to manage a blockchain, which may be a data structure used to store information related to the decentralized P2P system, and more particularly, a chronological linkage of data elements (e.g., blocks) which store data records relating to the decentralized computing system. Such a computing device may describe a computing device in the decentralized system which operates to create and maintain a decentralized network, execute requested network functions, and maintain inter-nodal agreement as to the state of the blockchain. At least impliedly, such a device will include a processor, the complete replica or copy of the blockchain stored in memory, as well as executable instructions for the execution of hash functions, consensus algorithms, digital signature information, network protocols, and network commands) (Frederick, paragraphs [0033] and [0038]), wherein the processor further: utilizes a single chronicle record for each block (again, the blockchain is a chronological linkage of data elements (e.g., blocks) which stores data records relating to the decentralized computing system. Put otherwise, the blockchain is a concatenation of sequentially dependent data elements (e.g., data blocks) acting as a data ledger that stores records relating to the decentralized computing system) (Frederick, paragraphs [0033] and [0037]); implements a blockchain wherein each chronicle record is chained chronologically (again, a chronological linkage of data elements (e.g., blocks) which store data records relating to the decentralized computing system. The blocks may be added in a time-based, chronological manner to the blockchain through performance of network-specific protocols) (Frederick, paragraphs [0033] and [0036]).	It would therefore be obvious to one of ordinary skill in the art to modify 991 to include a processor which generates a chronicle blockchain, wherein the processor further: utilizes a single chronicle record for each block; implements a blockchain wherein each chronicle record is chained chronologically, with reasonable expectation that this would result in a system having the added benefit of increased security of the protected consensus within the protected network by concatenating sequentially dependent data elements (e.g., blocks) acting as a data ledger that stored records relating to a decentralized computing system.  991-Frederick is still missing the limitations of implements a blockchain wherein each chronicle record state change is chained as a directional acyclic graph.  However as discussed above, Reddy discloses the limitation of implements a blockchain wherein each chronicle record state change is chained as a directional acyclic graph (again, the directed acyclic graphs of cryptographic hash pointers) (Reddy, paragraphs [0094] and [0104]).	It would therefore be obvious to one of ordinary skill in the art to modify 991-Frederick to include implements a blockchain wherein each chronicle record state change is chained as a directional acyclic graph, with reasonable expectation that this would result in a system having the added benefit of implementing trust policies from the training sets, thereby providing additional trust and ensuring that the data was sound and reliable.  991-Frederick-Reddy is still missing the limitation of limits the blockchain to a 24-hour period.  However as discussed and shown above, Wilson discloses limiting a blockchain to a 24-hour period (wherein after an appropriate number of confirmations in a blockchain a seller multi-signature application will contain an active balance of digital assets for a predetermined time frame (for example, 24 hours) that can be used to settle contra-transactions) (Wilson, paragraph [0098]).	It would therefore be obvious to one of ordinary skill in the art to modify 991-Frederick-Reddy to include limiting a blockchain to a 24-hour period, with reasonable expectation that this would result in a system having the added benefit of added security by limiting the conferencing parties to a designated timeframe by which to settle disputes and contra-transactions.  Claim 3 is therefore unpatentable under Obviousness-type Double Patenting.
Allowable Subject Matter
19.	Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
20.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, Tobin (USPAT 11,146,532) discloses a blockchain technology used to provide security of electronic systems, and allowing for a dynamic bond of trust to be applied to the field of information security without the need for a single point of trust to first be established (See Abstract).
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441